Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed March 11, 2022 is acknowledged.  Claims 3-12 are amended.  Claims 13-20 are added. Now, Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 12 is rejected under 35 USC 101 because the claims are directed to neither a “process” nor a “composition”, but rather embraces or overlaps two different statutory classes of invention set forth in 35 USC 101, which is drafted so as to set forth the statutory classes of invention in the alternative only. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 For Claim 12, it is not clear what Applicant intends to claim, i.e., a urethane adhesive composition or an adhered article containing the composition and an olefin resin-based substrate.
	
6.	Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The patentability of the instant claim is set forth in paragraph 7 below.

Allowable Subject Matter
7.	Claims 1-11 and 13-20 are allowed.
	Koyama (US 2011 0300377) discloses an adhesive composition comprising an acrylic copolymer obtained by copolymerizing monomers in the presence of terpene as a chain-transfer agent (i.e., containing an active hydrogen atom), a urethane prepolymer, an isocyanate crosslinking agent (e.g., isocyanurates of hexamethylene diisocyanate, etc.) and a silane compound (e.g., vinyltri(m)ethoxysilane). (Abstract, [0042], [0061]-[0063] and [0066]) However, Koyama does not teach or fairly suggest the presently claimed R2 in the vinyl silane coupling agent of Formula (A).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
July 29, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765